DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-17 is the inclusion of the limitation a recording apparatus that includes overlapping portions in a vertical direction of a path section for reversing a medium in a reverse-feeding path and a path section for reversing the medium in a reverse-discharging path when viewed in the medium with direction that intersects a medium transport direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
	The primary reason for the allowance of claims 18-20 is the inclusion of the limitation a recording apparatus that includes overlapping portions in a vertical direction of a reverse-feeding path and recording path when viewed in a medium width direction intersecting a medium transport direction.  It is these limitations found in the claims, as it is claimed in the combination, that has not been found, taught, or suggested by the prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Japanese Patent Application Publication No. (JP 2015211415 A) to Kawakami, Kazuhisa et al. (hereinafter Kawakami, Kazuhisa et al.).
Regarding Claim 1, Kawakami, Kazuhisa et al. teaches a recording apparatus (1, Fig. 1) comprising: a medium mounting section (11, 12, Figs. 1-2) on which a medium (P1, P2, or G1, G2, Fig. 1) is to be mounted [Embodiment 1, Paragraphs 1-5]; a reverse-feeding path (includes reversing unit 30 and transport/conveyance paths 35a, 36a, 45, 45a in Figs. 2-4) for reversing the medium (P1, P2 or G1, G2) that is fed from the medium mounting section (11, 12) [Embodiment 1, Paragraphs 35-51]; a recording path (includes transport/conveyance paths 35a,36a, 45, 45a) at which a recording unit (5, Figs. 2-4) configured to record on the medium (P1, P2 or G1, G2) that is reversed by the reverse-feeding path is provided [Embodiment 1, paragraphs 22-51]; a reverse-discharging path (includes reversing unit 30 and transport/conveyance paths 35a, 36a, 45, 45a) for transporting the medium (P1, P2 or G1, G2) recorded by the recording unit (5) from the recording path (includes transport/conveyance paths 35a,36a, 45, 45a) to discharge section (see Figs. 2-4), reversing the medium (P1, P2 or G1, G2) and discharging the medium (P1, P2 or G1, G2) to the discharge section (see, Figs. 2-4) [Embodiment 1, paragraphs 22-51].
Kawakami, Kazuhisa et al. fails to teach when viewed in a medium width direction intersecting a medium transport direction, a path section for reversing the medium in the reverse-feeding path and a path section for reversing the medium in the reverse-discharging path have portions overlapping each other in the vertical direction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA SOLOMON whose telephone number is (571)272-1701. The examiner can normally be reached Monday - Friday, 9:30am -6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-2663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA SOLOMON/Primary Examiner, Art Unit 2853